Citation Nr: 0713974	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a left 
knee disability.  

The veteran also perfected an appeal of the RO's February 
2004 denial of a compensable rating for bilateral hearing 
loss.  However, in a December 2004 written statement, the 
veteran withdrew his appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

On his September 2004 VA Form 9, the veteran requested a 
personal hearing before a member of the Board, seated at the 
RO.  Such a hearing was scheduled for April 2006, but, as the 
veteran advised the RO prior to the scheduled hearing, he was 
unable to attend secondary to a medical appointment.  The 
veteran also indicated a continued desire for a personal 
hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
personal hearing before a traveling member 
of the Board of Veterans' Appeals at the 
RO as soon as practicable.  He also must 
be afforded timely notification of this 
hearing.  

By this remand, the Board offers no opinion regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

